IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30942
                        Conference Calendar
                         __________________


JEFFERY FUSSELL,

                                      Plaintiff-Appellant,

versus

RICHARD L. STALDER, Secretary;
ET AL.,

                                      Defendants-Appellees.


                      ---------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 94-CV-975 B
                     ----------------------

                        February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jeffery Fussell has filed a motion to proceed in forma

pauperis (IFP) on appeal.   He appeals from the trial court's

denial of his motion for the appointment of counsel.

     Fussell has not demonstrated that this case is so

exceptional as to require the appointment of counsel.    There is,

therefore, no abuse of discretion by the district court in not

appointing counsel.

     Fussell has not presented a nonfrivolous issue.    Therefore,

IT IS ORDERED that his motion for leave to proceed on appeal IFP


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30942
                                -2-


is DENIED.   Because his appeal is frivolous, the appeal is

DISMISSED.   5th Cir. R. 42.2.